--------------------------------------------------------------------------------

1

EXHIBIT 10.2

TYÖSOPIMUS (CONTRACT OF EMPLOYMENT)

1.

Sopijapuolet (Parties)

      1.1.

Työnantaja (Employer)

     

Oy Tracebit Ab (“Työnantaja”) 

    Y-tunnus: 1074508-1     Kirkkotori 13E, 06100 Porvoo, Finland       1.2.

Työntekijä (Employee)

     

Miro Wikgren (270375-0571)

Gymnasiegränd 7 bst 3, 06100 Borgå, Finland


2.

Sopimuksen kohde ja kesto (Employment and continuity of employment)

Työsuhde alkoi 1.1.2000 ja on voimassa toistaiseksi. (The employment commenced
on January 1st 2000 and is a continuous employment).

Työntekijän tehtävänimike CTO/teknologiajohtaja, toimenkuva tarkennetaan
erillisessä työnkuvauksessa. Toimenkuvan määrityksessä pyritään ottamaan
huomioon erityis-osaaminen. Työntekijän lähimpänä esimiehenä toimii Tracebitin
toimitusjohtaja. (The job title of the employee is CTO/Chief Technology Officer,
the nature of the job can be specified in a separate job description. The
expertize and special skills of the employee will be taken in consideration when
defining the job and tasks. The employee reports to the CEO).

3.

Työaika (Working hours)

Työntekijän työsuhteeseen ei sovelleta työaikalakia työn itsenäisen
johtamistehtävän takia. Viikonloppuna työhön käytetty työ- ja matka-aika
annetaan vapaana. (The working hours are not specified due to the independent
nature of the job. Leisure-time and time during weekends used for work or spent
travelling is considered as working hours and the employee shall be compensated
for that time by granting extra leisure time/vacation).

4.

Palkka ja palkanluontoiset edut (Salary and benefits)

Työntekijän kuukausirahapalkka on 1.2.2007 alkaen 4000.00 euroa. Rahapalkka
maksetaan kuukausittain työntekijän osoittamalle pankkitilille kunkin kuukauden
1. arkipäivänä. (The employee's monthly salary is, starting from Feb. 1st 2007,
4000.00 euro. The salary shall be paid on the first business day of the month,
to the employee’s bank account).

5.

Vuosiloma ja lomaraha (Annual leave and compensation)

Työntekijän vuosiloma määräytyy vuosilomalain (162/2005) mukaan. Lomaraha
suoritetaan alan työehtosopimuksen taikka sen puuttuessa Kaupan
työehtosopimuksen mukaan. (The terms set forth in the Annual Holidays Act
(Finland) shall apply in establishing the employee’s annual leave. Salary during
the annual leave shall be paid in accordance with the terms set forth in the
collective labour contract in effect in the respective field, or in the absence
of such, according to the Collective Agreement in Commerce).

6.

Työn suorittamispaikka (Official duty station)


--------------------------------------------------------------------------------

2

Työn pääasiallinen suorittamispaikka on työnantajan Porvoon tai Helsingin
toimistossa. (The official duty station is the Employer’s office in Porvoo or
Helsinki, Finland).

7.

Työsopimuslaki (Employment Contracts Act and Labour legislation)

Työsuhteessa noudatetaan voimassa olevaa työsopimuslakia. (This employment
contract shall comply to the Employment Contracts Act and Labour legislation).

8.

Vakuutukset (Insurances)

Työnantaja maksaa työntekijän lakisääteiset vakuutukset. (The employer shall pay
all compulsory insurances).

9.

Päivärahat (Travel and other expenses)

Työnantaja maksaa työntekijän hallinnassa olevan kulkuneuvon käyttämisestä
työmatkoihin kilometrikorvaukset sekä päivärahat verohallituksen kullekin
vuodelle verosta vapaiksi vahvistamien perusteiden ja enimmäismäärien mukaan ja
muut kustannukset tositteiden mukaisesti. Lisäksi noudatetaan mitä
kauppaedustajalain 43 §:ssä on säädetty. (The Employer shall pay a kilometer
based compensation to the employee for the use of his car for work related trips
as well as a daily allowance according to the annually confirmed maximum tax
free rates set by the National Board of Taxes and other expenses according to
presented receipts. In additional, the terms set forth in Section 43 of the Act
on Commercial Representatives and Salesmen shall apply).

10.

Muut ehdot (Other conditions)

Riippumatta työehtosopimuksesta noudatetaan palkan kehittymisessä kulloinkin
yleiseksi katsottavaa työmarkkinaratkaisua siten, että työntekijän
kokonaispalkka nousee vuosittain vähintään tuon ratkaisun mukaisesti. (Salary
development shall follow the general terms in force at the time in question in
the collective labour contract so that the annual increment of the employee’s
gross pay shall increase at least in accordance with the said collective labour
contract).

Palkallinen sairasloma ja sairausajan palkka määräytyvät alan työehtosopimuksen
mukaan tai sen puuttuessa Kaupan työehtosopimuksen mukaan. (Paid sick leave and
statutory sick pay shall be paid in accordance with the terms set in the
collective labour contract in effect in the respective field, or in the absence
of such, according to the Collective Agreement in Commerce).

Muuten työsuhteessa noudatetaan voimassa olevaa lainsäädäntöä. (In other
respects, the terms set forth in the Finnish legislation shall apply).

Tätä sopimusta on tehty kaksi (2) samanlaista kappaletta yksi kummallekin
sopijapuolelle. (This contract has been made in two copies, one for each party).

If there is any discrepancy or conflict between the Finnish and its English
translation, the Finnish version prevails.

Paikka ja aika Porvoo, Finland 31/1_ 2007 (Place and date)

  Tracebit (Oy Tracebit Ab)                             /s/ Peter Åhman   /s/
Miro Wikgren     Peter Åhman   Miro Wikgren  


--------------------------------------------------------------------------------